NEWS RELEASE For Immediate Release May 20, Canwest refinances Canwest Media Inc.’s senior credit facility Company secures $175 million in financing from two new facilities WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiaries, Canwest Media Inc. (“CMI”) and Canwest Television Limited Partnership, and certain members (the “Purchasers”) of the ad hoc committee of 8% senior subordinated noteholders (the “Ad Hoc Committee”) have entered into an agreement, pursuant to which the Purchasers will purchase the U.S. dollar equivalent of $105 million principal amount of 12% senior secured notes of CMI and Canwest Television Limited Partnership (“Senior Secured Notes”) for an aggregate purchase price of the U.S. dollar equivalent of $100 million. CIT Business Credit Canada Inc. (“CIT”) has agreed to provide a senior secured revolving asset-based loan (“ABL”) facility in the amount of $75 million to CMI. Both transactions are expected to close on May 21, 2009. Senior lenders under its existing credit facility extended their waiver agreement until June 2, 2009 and also agreed to defer certain payments aggregating approximately $10 million until June 2, 2009, which will allow completion of the new facilities tomorrow.
